In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Baisley, J.), entered February 5, 2004, which, upon an order of the same court dated December 12, 2003, granting the defendants’ motion for summary judgment dismissing the complaint, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff commenced this action against a snow removal contractor and its president to recover damages for injuries sustained on March 16, 1999, when she slipped and fell on ice in the parking lot at her place of employment.
The Supreme Court properly determined that the defendants met their burden of establishing entitlement to judgment as a matter of law by establishing that they did not assume a duty to the plaintiff by virtue of their snow removal contract with the plaintiffs employer (see Nobles v Procut Lawns Landscaping & Contr., Inc., 7 AD3d 768 [2004]; Vertsberger v City of New York, 7 AD3d 697 [2004]).
In opposition, the plaintiff failed to raise a triable issue of fact that the defendants created or exacerbated a dangerous condition (see Espinal v Melville Snow Contrs., 98 NY2d 136 [2002]).
Accordingly, the defendants’ motion was properly granted. Florio, J.P., Krausman, Luciano and Fisher, JJ., concur.